DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 17 June 2020, 07 January 2021 and 28 September 2021. The references have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites the limitation "receiving sensor data" in in line 1.  There is insufficient antecedent basis for this limitation in the claim. A sensor has not been introduced up to this point and it is unclear how the sensor data is received without the device including a sensor. Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 6, 11, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frohling (US PGPub 2012/0313808) in view Schreiber et al. (Schreiber, US PGPub 2015/0379314).
	Referring to Claim 1, Frohling teaches a radar transceiver (Fig. 4 #402; [0039]); and a processor (Fig. 4 #403; [0039]) operably connected to the radar transceiver, the processor configured to: transmit, via the radar transceiver, radar signals to detect an object, identify range information about a range between the electronic device and the object, select, based on the 
	However, Schreiber teaches determine whether the object includes a pattern code based on reflections of the radar signals received by the radar transceiver, in response to a determination that the object includes the pattern code, identify range information about a range between the electronic device and the pattern code, select, based on the range information, one or more signals from the reflections of the radar signals that are reflected off of the pattern code, and identify, based on the one or more signals, information about the pattern code; See Fig. 4 and 5 and associated text.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Frohling with the code reading as taught by Schreiber so as to provide techniques for tracking of systems, components, semiconductor chips, vehicles or other manufactured goods.
	Referring to Claims 2 and 12, Frohling as modified by Schreiber teaches wherein: to determine that the object includes the pattern code, the processor is configured to identify, from the reflections of the radar signals that are reflected off of the pattern code, multiple strips, 
	Referring to Claims 5 and 15, Frohling as modified by Schreiber teaches wherein: the information indicates a status an external object with respect to the electronic device; and to identify the information about the pattern code, the processor is further configured to: in response to transmission of the radar signals, receive raw radar signals, over a period of time, obtain Doppler information from the raw radar signals, remove a component of the Doppler information that corresponds to static signals, and determine the status of the external object based on remaining components from the Doppler information; See Fig. 1 and 2 and associated text of Frohling as well as [0011] and Fig. 4 and 5 and associated text of Schreiber.
	Referring to Claims 6 and 16, Frohling as modified by Schreiber teaches wherein: the radar transceiver includes multiple antennas, and to identify the information about the pattern code, the processor is further configured to: identify a pattern based on a position and a quantity of bit conductors that are positioned over the multiple antennas, wherein a first portion the multiple antennas are covered by the bit conductors respectively and a second portion of the multiple antennas that are not covered by any of the bit conductors, and identify the information based on the pattern; See Fig. 4 and 5 as well as associated text related to the figures and example section of Schreiber disclosing the 3D code reading.

	Referring to Claim 11, Frohling as modified by Schreiber teaches transmitting, via a radar transceiver of an electronic device, radar signals to detect an object; determining whether the object includes a pattern code based on reflections of the radar signals received by the radar transceiver; in response to determining that the object includes the pattern code, identify range information about a range between the electronic device and the pattern code; selecting, based on the range information, one or more signals from the reflections of the radar signals that are reflected off of the pattern code; and identifying, based on the one or more signals, information about the pattern code; See rejection of Claim 1 above.

Claims 3, 4, 7-9, 13, 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frohling as modified by Schreiber in view of Villano et al. (Villano, US PGPub 2018/0284262).
	Referring to Claims 3 and 13, Frohling as modified by Schreiber teaches wherein to identify the information about the pattern code, the processor is further configured to: in response to transmission of the radar signals, receive raw radar signals; select the one or more signals from the raw radar signals, based on at least one of the range information and angle information corresponding to a location of the pattern code; estimate the widths of the first portion of the multiple strips and the widths of the second portion of the multiple strips; and decode the estimated widths of the first portion and the estimated widths of the second portion to identify an identity of the pattern code, wherein the information is identified based on the identity of the pattern code; see citations above, but does not explicitly disclose or limit identify 
	However, Villano identify leakage interference from the raw radar signals; remove the leakage interference from the raw radar signals; after the leakage interference is removed from the raw radar signals, See abstract.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Frohling as modified by Schreiber with the interference processing as taught by Villano which leads to an improved suppression of interference signals which are caused by simultaneously received radar echoes.
	Referring to Claims 4 and 14, Frohling as modified by Schreiber and Villano teach wherein to identify the information about the pattern code, the processor is further configured to: in response to transmission of the radar signals, receive raw radar signals; identify leakage interference from the raw radar signals; remove the leakage interference from the raw radar signals; after the leakage interference is removed from the raw radar signals, select the one or more signals from the raw radar signals based on the range information; generate a two-dimensional image by beam forming based on the one or more signals; and classify the two-dimensional image to identify the information; see combined citations provided above.
	Referring to Claims 7 and 17, Frohling as modified by Schreiber and Villano teach wherein when the radar signals do not indicate that the object that includes the pattern code, the processor is further configured to identify an environment around the electronic device from the reflections of the radar signals; Schreiber teaches in [0011] identifying a wide variety of information.

	Referring to Claims 9 and 19, Frohling as modified by Schreiber and Villano teach wherein the processor is configured to determine whether to reject the classified environment based on a comparison of a property of the raw radar signals that were used to classify the environment to a set of thresholds that are based on statistics from previous radar signals associated with the environment; [0023-0024] of Villano.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frohling as modified by Schreiber in view of Nemeth et al. (Nemeth, WO 2018/046245).
	Referring to Claims 10 and 20, Frohling as modified by Schreiber teach the limitations of Claims 1 and 11, but do not explicitly disclose nor limit wherein: the electronic device further includes a sensor; and when the radar signals do not detect the object that includes the pattern code, the processor is further configured to: receive sensor data from the sensor, and identify an environment around the electronic device from the reflections of the radar signals and the sensor data.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Frohling as modified by Schreiber with the radar sensor as taught by Nemeth so as to provide data about the surrounding environment to provide situational awareness information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2016/0042317 disclose a similar invention that is representative of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646